Citation Nr: 0028160	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for sinusitis with headaches and deviated septum, to 
include consideration of a separate rating under 
Diagnostic Code 6504.

2. Entitlement to an increased (compensable) rating for a 
scar of the right side of the nose with external 
deformation. 

3. Entitlement to an increased (compensable) rating for a 
scar of the external canthus of the right eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from April 1943 to April 
1946 and from September 1950 to December 1951.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying the benefits sought.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

The Board observes that at present, the veteran's service-
connected sinusitis with headaches and deviated septum due to 
trauma is rated as a single disability under Diagnostic Code 
6513.  As will be explained below, the Board believes that 
the issue of whether the veteran is entitled to a separate 
rating under Diagnostic Code 6504 for a deviated nasal 
septum, may be reasonably inferred from the evidence of 
record.  See Robinette v. Brown, 8 Vet. App. 69 (1995); Akles 
v. Derwinski, 1 Vet. App. 118 (1991).


FINDINGS OF FACT

1. For the period of the appeal, the sinusitis with headaches 
have been manifested by allergy, chronic sinusitis, weekly 
sinus headaches (frontal and maxillary), coughing 8-10 
times a day, post nasal drainage, significant right sided 
nasal congestion, and antibiotic treatment on three 
occasions in a six month period.  

2. For the period of the appeal, the deviated nasal septum 
has been characterized as extreme, right greater than 
left, as well as significantly deviated to the right.  

3. The scar of the right side of the nose with external 
deformation is manifest by slight disfigurement as 
depicted in color photographs taken on VA examination in 
November 1998.  

4. The scar of the external canthus of the right eye is 
manifest by only slight disfigurement as depicted in color 
photographs taken on VA examination in November 1998.  


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 
30 percent for chronic maxillary sinusitis with headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.97, Diagnostic Code 
(DC) 6513 (1999).  

2. The criteria for a separate 10 percent rating for a 
deviated nasal septum have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.25(b), 4.97, DC 6504 
(1999).  

3. The criteria for an increased (compensable) rating for a 
scar of the right side of the nose with external 
deformation have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 4.1, 4.118, DC 7800 (1999).  

4. The criteria for an increased (compensable) rating for a 
scar of the external canthus of the right eye have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 
4.118, DC 7800.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the service-connected sinusitis with 
headaches and deviated septum evaluated as 30 percent 
disabling, the scar of the right side of the nose with 
external deformation, and the scar of the external canthus of 
the right eye both evaluated as non-compensably disabling 
warrant higher ratings.  A claim for an increased rating is 
generally well-grounded when a veteran indicates that he has 
suffered an increase in a service-connected disability.  See 
38 U.S.C.A. § 5107(a) (West 1991); Drosky v. Brown, 10 Vet. 
App. 251,254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992); cf. Jones (Wayne) v. Brown, 7 Vet. App. 134, 137 
(1994).  In accordance with Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed the medical record 
and all other evidence of record pertaining to the history of 
the veteran's service-connected disabilities.  The Board is 
satisfied that all relevant facts have been properly 
developed and has found nothing in the historical record that 
would lead to a conclusion that the current evidence on file 
is inadequate for rating purposes.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 4.1, 4.2 (1999).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes (DCs) identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  VA regulations 
require a disability evaluation based upon the most complete 
evaluation of the condition.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
C.F.R. § 4.3 (1999).





Factual background

The veteran contends that he has constant headaches just 
above and behind the injured right eye with occasional 
migraine type headaches in the same locations, varying in 
severity.  Since the accident, he has had a gradual increase 
in sinus problems with recurring sinusitis varying in 
severity.  He has been unable to self medicate himself for 
sinusitis because the medication caused excessive problems 
that kept him from sleeping.  The constant sinus drainage has 
increased.  He contends that he has lost all capability of 
breathing from the right nostril.  

The veteran's vision was defective on induction in 1943.  The 
service medical records reflect that during the veteran's 
first period of military service, April 1943 to April 1946, 
the veteran sustained a 1/2 inch laceration to the outer 
canthus of the right eye, a 1/2 inch laceration to the right 
side of the nose, and a subconjunctival hemorrhage in June 
1944.  Notations on the separation examination in 1946 
reflect defective vision and no correction available.  The 
service medical records thereafter, to include September 1950 
to December 1951, are silent as regards sinusitis, headache, 
or residual disability due to scarring.  

Based on a review of the service medical records, the RO 
awarded service connection for a scar of the canthus of the 
right eye and a scar of the right side of the nose, assigning 
a non-compensable evaluation to both in December 1983.  
Service connection was denied for headaches and sinusitis on 
a direct basis at that time.  In September 1997, the veteran 
sought service connection for sinusitis as secondary to the 
in-service trauma.  

Private treatment records from Dr. J. Jones reflect treatment 
for: an upper respiratory infection and bronchitis in January 
1998; allergic swelling in the right eye in March 1998 that 
was treated with Cloxacillin; nasal allergy, sinusitis, and 
cough in April 1998 that was treated with Keflex; sinusitis 
in May 1998; and nasal allergy and sinusitis that was treated 
with Keflex in July 1998.  

Private treatment records belonging to Dr. Hah dated in July 
and August 1998 reflect, inter alia, a long history of right 
greater than left [  ], stopped up, headaches, sinus pain, 
extreme deviated nasal septum right greater than left, nasal 
obstruction, weak nasal tip status post injury, functional 
obstruction not cosmetic, nasal rhinitis, and that surgery to 
correct the deviated septum was canceled.  

The report of the November 1998 VA respiratory examination 
reflects that the veteran hit a beam with his face in 
service, causing a laceration to his right eye adnexa and to 
his nose.  The veteran has headaches once a week above his 
right eye and chronic drainage down his throat that makes him 
cough 8 to 10 times a day.  The cough is usually dry.  He 
uses no medications for the chest or cough.  He cannot blow 
out of his nose.  The physical examination reflects a 
deviation of the septum to the veteran's left.  The 
assessment reflects, in pertinent part, headache secondary to 
the nose condition.  The opinions following the report 
reflect: (1) that some of the veteran's cough and congestion 
symptoms (i.e., the coughing 8 to 10 times a day) could 
possibly be from postnasal drainage; (2) that the veteran's 
sinusitis are related to the previous trauma to his nose and 
deviated septum; and (3) that the weekly sinus headaches are 
probably related to the chronic sinusitis.  

The report of the November 1998 VA sinus, larynx, and pharynx 
examination reflects that the veteran was treated with 
Beconase and Cromolyn in the past with some [e]ffect.  He 
complains of chronic right-sided nasal congestion.  The 
veteran dated the onset of his symptoms to head and facial 
trauma in-service.  The report reflects chronic right-sided 
nasal congestion with occasional clear drainage, once a year 
yellowish drainage, and frontal and maxillary headache.  The 
veteran had no difficulty breathing through his mouth.  His 
last episode of sinusitis was one year ago.  Objective 
findings reflect intact extraocular movements, external 
deformation to the left, a significantly deviated septum 
towards the right without crusting, purulent discharge, or 
tenderness.  The assessment reflects a significant rightward 
septal deviation consistent with nasal trauma, which occurred 
while he was in the service in 1943, and that the [septal 
deviation] caused significant right-sided nasal congestion.  
The possibility of surgery was discussed.  

The November 1998 VA eye examination reflects that the 
veteran sustained an injury to the right face secondary to 
trauma with a metal lid.  He complained of tired eyes for the 
past twenty years.  The veteran denied any blurry vision, 
diplopia, or ocular irritation.  In relevant part, the 
objective findings reflect distant visual acuity with 
correction of 20/50 on the right and 20/60 on the left.  The 
visual fields were intact to three-step confrontation 
bilaterally.  On refraction, the veteran's vision was 20/25 
bilaterally.  The assessment reflects refractive error with 
anisometropia; bilateral cataracts which are not visually 
significant; and cobblestone degeneration in the right eye 
which is also not visually significant.  There was no mention 
of a right eye scar.  Six color photographs are associated 
with the examination reports.  


A. Sinusitis with headaches

Based on the above evidence service connection was granted 
for sinusitis with headaches and deviated septum.  In Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994), the Court held that it 
is possible for a veteran to have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings.  In this case, the critical element is 
that the symptomatology for the sinusitis is dissimilar to 
the symptomatology ascribed to the deviated septum. In light 
of the above, the Board will evaluate each disability 
separately.

Taking into consideration that the assignment of the 
disability rating for sinusitis with headaches and deviated 
septum is the result of an original claim filed in September 
1997, the Board must review all the evidence considered in 
the original rating in determining whether a higher rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the rating claim should be addressed).  

In the present case, the veteran's service connected chronic 
maxillary sinusitis with headaches and deviated septum is 
rated in accordance with diseases of the respiratory system.  
See 38 C.F.R. § 4.97, DC 6513 (1999).  The current 30 percent 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is in order following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

The Board acknowledges the veteran's assertions as to the 
symptoms related to the chronic sinusitis to include constant 
headaches and sinus drainage.  However, the evidence of 
record fails to demonstrate that the symptoms related to the 
chronic maxillary and frontal sinusitis follows radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  There is no evidence that the veteran 
has undergone any surgery for his sinuses.  The last recorded 
episode of sinusitis occurred in July 1998.  Of importance, 
the veteran reported on VA examination in November 1998, that 
his last episode of sinusitis occurred the previous year.  At 
most, the evidence nearly approximates the criteria for the 
present 30 percent rate finding that the nasal trauma 
incurred in service has resulted in significant right side 
nasal congestion and sinusitis with weekly frontal and 
maxillary headaches, postnasal drainage, and three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged antibiotic treatment.  An initial rating in excess 
of 30 percent for chronic maxillary sinusitis is denied.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.97, DC 6513.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately.  See 38 C.F.R. § 4.25(b) 
(1999).  Care must be taken not to rate the same symptoms 
under different diagnostic codes.  In this case, the Board 
has determined that a separate disability evaluation is 
warranted for a deviated nasal septum.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994).  


B. Deviated nasal septum

Deviation of the nasal septum due to trauma with 50 percent 
obstruction of the nasal passage on both sides, and complete 
obstruction on 1 side warrants a 10 percent rating under DC 
6502.  Loss of part of one ala of the nose, or other obvious 
disfigurement of the nose warrants a 10 percent rate under DC 
6504.  This diagnostic criteria also provides that the 
residuals could be evaluated under DC 7800, scars 
disfiguring, head, face, or neck.  

The private and VA clinical evidence fails to establish that 
a cosmetic 50 percent obstruction of the nasal passage on 
both sides or complete obstruction of one side under DC 6502, 
or; loss of part of one ala of the nose under DC 6504 exists 
to warrant a 10 percent rating.  Specifically, these records 
indicate a functional obstruction, not a cosmetic 
obstruction, due to nasal congestion, as well as the presence 
of a weak tip, not a loss thereof.  However, a 10 percent 
rating is warranted for other obvious disfigurement of the 
nose as demonstrated in the six color photographs associated 
with the November 1998 VA examination.  Those photographs 
demonstrate obvious disfigurement - a deviated nasal septum 
to the left characterized by a VA examiner as significantly 
deviated towards the right and by Dr. Hah as extreme, right 
greater than left.  At this juncture, the Board acknowledges 
that although the head and face trauma resulted in a deviated 
nasal septum and sinusitis, these residuals are separate and 
distinct.  Thus, the Board determines that a separate 10 
percent rating is warranted for the deviated nasal septum 
under DC 6504.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.14, 4.15, 4.97, DC 6504.  As there is no loss of part of 
the nose manifest by the exposure of both nasal passages 
under DC 6504 or severe disfiguring scars of the head, face, 
or neck under DC 7800, or scars from third degree burns, a 
higher rating is not warranted.  See 38 C.F.R. §§ 4.97, 
4.118.  

In reaching the determination in this case, the Board 
recognizes that the RO has not addressed the question of 
whether a separate rating under Diagnostic Code 6504 is 
warranted.  Thus, the Board must consider whether the veteran 
has been given full notice and an opportunity to be heard, 
and if not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As the 
evidence of record adequately spoke to the diagnostic 
criteria of 6504 and 6513, and the Board's decision to assign 
a separate 10 percent rating for a deviated nasal septum in 
addition to the 30 percent rating already in effect for 
chronic maxillary sinusitis with headaches, as well as to 
increase the combined disability evaluation to 40 percent, 
has not altered the ultimate outcome of the veteran's claim, 
the Board concludes that the veteran has not been prejudiced 
by its action.  Id. at 394.


C. Scars

In essence, the veteran asserts that the scars to the right 
side of the nose with external deformation and external 
canthus of the right eye warrant higher ratings.  

Pertinent schedular criteria provide that scars, other than 
disfiguring head, neck, or facial scars, or residuals of 2nd 
or 3rd degree burns, are rated based on healing, 
symptomatology, or on impairment of function of the part 
affected.  See 38 C.F.R. § 4.118, DCs 7800-7805.  The current 
non-compensable rating is warranted for slightly disfiguring 
scars of the head, face, and neck.  A 10 percent rating is 
warranted for moderate disfigurement due to scarring.  A 30 
percent rating is warranted for severe scars especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  See DC 7800.  In the absence of tissue 
loss, cicatrization, marked discoloration, color contrast, or 
the like, the criteria for a higher rating is not warranted 
under DC 7800.  A 10 percent rating is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or superficial tender and painful scars on objective 
demonstration under DCs 7803-7804.  This is the maximum 
allowable benefit under diagnostic codes 7803 and 7804.  
Higher evaluations are assigned based on "other scars," which 
are rated on limitation of function of the part affected 
under DC 7805.  


i. Scar of the right side of the nose with external 
deformation

At the outset, the Board observes that a separate 10 percent 
rating has been assigned for the deviated nasal septum.  
There is no indication from the private and VA examinations 
that the [external] scarring previously rated in 1983 as 
slightly disfiguring is manifest by a tender, painful scar, 
or a poorly nourished scar with repeated ulceration, or that 
the scar has become moderately disfiguring to warrant a 10 
percent rate.  See DCs 7800, 7803, and 7804.  The six color 
photographs associated with the November 1998 VA examination 
demonstrate no more than slight scarring of the right side of 
the nose with external deformation.  The Board determines 
that the scar of the right side of the nose with external 
deformity is manifest by slight deformity.  Thus, the claim 
for an increased (compensable) rating for a scar of the right 
side of the nose with external deformation is denied.  See 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.118, DC 7800.  


ii. Scar of the external canthus of the right eye

There is no indication from the private and VA examinations 
that the [external] scarring previously rated in 1983 is 
moderately disfiguring, or manifest by tender, painful scar 
or a poorly nourished scar, or that the scar is productive of 
additional disability to warrant a 10 percent rate.  See DCs 
7800, 7803-7805.  The six color photographs associated with 
the November 1998 VA examination demonstrate no more than 
slight scarring of the external canthus of the right eye.  
The Board addresses the veteran's contention that the 
distinguishing difference between his right eye and left eye 
is extremely noticeable.  The Board acknowledges that the 
photographs of the veteran's facial scars demonstrate a 
difference between the right and left eyelids.  The Board is 
also sympathetic to the veteran's assertion that his eyelids 
are asymmetric.  However, the evidence of record is not 
reflective of marked and unsightly deformity of the right 
eyelid that is attributable to the scar of the external 
canthus.  The evidence reflects that the extraocular 
movements are intact without diplopia or ocular irritation.  
There is no indication that the refractive error with 
anisometropia, the bilateral cataracts, or the cobblestone 
degeneration in the right eye are the result of the scar to 
warrant consideration of a separate rating.  See 38 C.F.R. § 
4.25(b).  The Board determines that the scar of the right eye 
is manifest by slight deformity as depicted on six color 
photographs.  Thus, the claim for an increased (compensable) 
rating for a scar of the external canthus of the right eye is 
denied.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.118, DC 7800.  




D. Other consideration

The Board has considered all pertinent sections of 38 C.F.R. 
 Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In light of Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Board does not have 
jurisdiction to assign an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999), in the first instance.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

The Board acknowledges the veteran's contentions relating to 
his sinusitis, post nasal drainage, deviated nasal septum, 
and facial scarring.  However, it is important to note that 
not only are these factors not so exceptional as to preclude 
the use of the regular rating criteria, but that the current 
combined rating is 40 percent.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability evaluation itself 
is recognition that industrial capabilities are impaired).  
In the absence of an exceptional or unusual disability 
picture, the Board finds that the criteria for submission for 
the assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 



ORDER

An initial rating in excess of 30 percent for sinusitis with 
headaches is denied.  

A separate 10 percent rating for a deviated nasal septum is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits. 

An increased (compensable) rating for a scar of the right 
side of the nose with external deformation is denied.  

An increased (compensable) rating for a scar of the external 
canthus of right eye is denied.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

 




